                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


ARTHUR CAMPBELL, et al.,

                      Plaintiff,            Civil No. 10-11371

-v-                                         Magistrate Judge R. Steven Whalen

CYNTHIA GAUSE, et al.,

                 Defendants.
__________________________/

                                           ORDER

       This prisoner civil rights case, brought under 42 U.S.C. § 1983, was tried to a jury

between October 10, 2017 and October 17, 2017, when the jury returned a verdict in favor

of the Plaintiff as to certain counts. Judgment was entered on November 9, 2017.

       Prior to trial, the parties stipulated to the dismissal without prejudice of Plaintiff’s

claim 8 (alleged violation of First Amendment Free Exercise Clause) and claim 9 (alleged

violation of Religious Land Use and Institutionalized Persons Act) [Doc. #171]. Plaintiff has

filed a post-judgment motion to “withdraw” that stipulated order [Doc. #181].

       First, by agreement of the parties, the stipulated order removed these two religion-

based claims from the jury. Having been brought after the jury returned a verdict, the motion

is not only untimely, but it is moot. Plaintiff has offered no legal basis for this Court to set

aside a properly entered stipulated order after judgment is entered. Secondly, the two claims


                                              -1-
were dismissed without prejudice, so it is unclear what benefit would accrue to the Plaintiff

by permitting him to “withdraw” his stipulation at this late date.

       Accordingly, Plaintiff’s motion [Doc. #181] is DENIED.

       IT IS SO ORDERED.


                                           s/ R. Steven Whalen
                                           R. STEVEN WHALEN
                                           UNITED STATES MAGISTRATE JUDGE
Dated: May 6, 2019




                             CERTIFICATE OF SERVICE
     I hereby certify that a copy of the foregoing document was sent to parties of record
on May 6, 2019, electronically and/or by U.S. mail.

                                           s/Carolyn M. Ciesla
                                           Case Manager to the
                                           Honorable R. Steven Whalen




                                             -2-
